                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL


Case No. 2:19-cv-01791-ODW-KES                                                Date: May 16, 2019

Title: ROBERT DAMON EPPS v. DR. HA, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause Why Action Should
                                                     Not Be Dismissed for Lack of Prosecution

         Robert Damon Epps (“Plaintiff”), an inmate in the custody of California, filed a civil
rights complaint under 28 U.S.C. § 1983 for deliberate indifference against prison health care
providers. (Dkt. 1, “Complaint.”) The Court screened the complaint pursuant to 28 U.S.C.
§ 1915A and dismissed it with leave to amend. (Dkt. 8.) The Court directed Plaintiff to respond
to the order on or before April 25, 2019 by: (a) filing a First Amended Complaint that attempts to
remedy the defects described in the dismissal order, (b) voluntarily dismissing the Complaint, or
(c) re-filing the Complaint without any material changes. (Id.) The Court warned Plaintiff that if
he failed to timely respond to the order, this action could be dismissed for lack of diligent
prosecution and/or failure to obey court orders. (Id.) As of the date of this order, the Court has
not received any response from Plaintiff.

        IT IS THEREFORE ORDERED that, on or before June 7, 2019, Plaintiff shall show
cause why this case should not be dismissed for lack of prosecution. He may show cause by
filing one of the responses listed above, or by explaining the delay and requesting additional time
to respond.

      If Plaintiff fails to timely respond to this order, this action may be dismissed without
prejudice for lack of prosecution and/or failure to obey court orders.

                                                               Initials of Deputy Clerk JD
